DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 10 and 19, the phrase “and/or” is indefinite as it is unclear which embodiment applicant is claiming.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,934,630 to Cockle (Cockle).
Concerning claim 1, Cockle discloses a machine for conical machining of workpieces of wood and plastics, the machine comprising: 
at least one support (12) configured to support the workpieces during feeding of the workpieces in a transport direction through the machine; 
two or more rotatably driven tools (38) configured to machine at least one of a right longitudinal side and a left longitudinal side of the workpieces extending in the transport direction of the workpieces; 
wherein at least one of the two or more rotatably driven tools is adjustable transverse to the transport direction (see figures 15 and 16); 
at least one tongue and groove guide (30) configured to guide the workpieces through the machine in the transport direction.
Concerning claim 2, Cockle discloses the at least one tongue and groove guide (30) comprises at least one web (30, see figures 1-3) extending in the transport direction, wherein the at least one web is provided on the machine and engages a groove provided on the workpieces and extending in the transport direction.
Concerning claim 3, Cockle discloses the at least one web (30) is provided on the at least one support (16).
Concerning claim 4, Cockle discloses the at least one support (12) is a machine table.
Concerning claim 5, Cockle discloses the at least one web (30) extends at least to the level of the two or more rotatably driven tools (38).
Concerning claim 6, Cockle discloses at least one groove-producing tool (28) with which the at least one groove is produced in the workpieces.
Concerning claim 7, Cockle discloses the at least one groove- producing tool (28) is a horizontal dressing tool configured to produce the at least one groove at a bottom side of the workpieces.
Concerning claim 14, Cockle discloses the at least one support (12) is a straightening table comprising at least one fence (14) extending in the transport direction.
Concerning claim 15, Cockle discloses the workpieces rest against the fence of the straightening table with a concave side of the workpieces (as it is capable of doing so).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cockle in view of U.S. Patent No. 5,447,186 to Achard et al (Achard).
Concerning claim 8, Cockle does not disclose a CNC control unit.
Achard discloses a machine for machining wooden workpieces comprising:  a support (30), two or more rotatably driven tools (80, 81) which are adjustable (see column 9, lines 43-46) and further comprising a CNC control unit (800), wherein the two or more rotatably driven tools are connected to the CNC control unit (column 12, lines 41-46).
Because both these references are concerned with a similar problem, i.e. cutting conical wooden workpieces, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the CNC system of Achard to the device of Cockle.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the CNC system of Achard to the device of Cockle will obtain predictable results and is therefore obvious and proper combination of the references is made.  
Concerning claim 9, Achard, as applied to Cockle, discloses at least one sensor (20) for detecting a leading end of the workpieces, wherein the at least one sensor is connected to the CNC control unit (800).
Concerning claim 10, Achard, as applied to Cockle, discloses measuring elements (20) connected to the CNC control unit (800), wherein the measuring 
Concerning claim 11, Achard, as applied to Cockle, discloses the CNC control unit (800) is configured to evaluate signals transmitted by the measuring elements and configured to control the two or more rotatably driven tools transverse to the transport direction based on an evaluation of the signals transmitted by the measuring elements (as it is capable of doing so).
Concerning claim 12, Cockle discloses the at least one support (12) is at least one straightening table comprising at least one fence (14) extending in the transport direction.
Achard discloses the at least one support (30) is at least one straightening table comprising at least one fence (100) extending in the transport direction wherein the measuring elements (20) are arranged in the region of the straightening table.
As such, the combination would read on the claim.
Concerning claim 13, Achard, as applied to Cockle, discloses a spacing between the measuring elements (20) measured in the transport direction and a first one of the two or more rotatably driven tools (80, 81) downstream of the measuring elements in the transport direction is greater than a length of the workpieces (as it is capable of being used with such a workpiece).
Concerning claim 16, Cockle does not disclose at least one sensor for detecting the leading end of the workpiece.

Because both these references are concerned with a similar problem, i.e. cutting conical wooden workpieces, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the CNC system of Achard to the device of Cockle.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the CNC system of Achard to the device of Cockle will obtain predictable results and is therefore obvious and proper combination of the references is made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achard in view of Cockle.
Concerning claim 17, Achard discloses a method for machining workpieces of wood or plastics, the method comprising: 
feeding workpieces (12) in a transport direction through a machine comprising two or more rotatably driven tools (80, 81); 
conical machining workpieces (12) on at least one of a right longitudinal side and a left longitudinal side of the workpieces extending in the transport direction of the workpieces by: 
a) measuring the workpieces prior to or during feeding at least in regard to a conicity to be machined (column 8, lines 26-30); 

However Achard does not disclose step b) producing at the workpieces at least one form-fit element configured to interact with at least one counter form-fit element during feeding of the workpieces such that the workpieces are guided in the transport direction.
Cockle discloses a method for machining wood workpieces comprising 
feeding workpieces (36) in a transport direction through a machine comprising two or more rotatably driven tools (38, 42) and producing at the workpieces at least one form-fit element (135) configured to interact with at least one counter form-fit element (30) during feeding of the workpieces such that the workpieces are guided in the transport direction.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add this method step of Cockle to the method of Achard because, as disclosed by Cockle, this form-fit element and interacting with at least one counter form-fit element during feeding of the workpieces prevents the workpiece from twisting or turning during the shaping steps (column 7, lines 13-17).
Concerning claim 18, Achard, in view of Cockle, discloses detecting a position of the workpieces in relation to the two or more rotatably driven tools (as detectors 69, 140 and 520 detect the position of the workpiece and based on that the tools are moved and thus the position detected is in relation to the tools).

Concerning claim 19, Achard, in view of Cockle, discloses providing measuring elements (20) and detecting with the measuring element in the step a) a width and/or the conicity of the workpieces; and transmitting signals of the measuring elements to a control unit (800) connected to the two or more rotatably driven tools (80, 81).

Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achard in view of Cockle and further in view of U.S. Patent No. 9,827,643 to Barker (Barker).
Concerning claim 20, Achard in view of Cockle does not disclose arranging the workpieces to board pairs comprising approximately parallel longitudinal sides and an approximately rectangular contour.
Barker discloses a method of machining wood workpieces comprising feeding workpieces (202) in a transport direction through a machine comprising two or more rotatably driven tools (206) and  further comprising arranging the workpieces to board pairs (704) comprising approximately parallel longitudinal sides and an approximately rectangular contour (see figure 8).
Because both these references are concerned with a similar problem, i.e. taking a wood log and cutting it to form boards, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add this step of Barker to the method of Achard in view of Cockle.  Examiner notes both references clearly teach taking a log and chipping the log and then producing KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of board pairing step of Barker to the method of Achard in view of Cockle will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 21, Barker, as applied to Achard in view of Cockle, discloses combining the board pairs to arrays of boards (see figure 8 and paired boards on 1110 in figure 11).
Concerning claim 22, Barker, as applied to Achard in view of Cockle, discloses subsequent to conical machining, separating the workpieces into two workpiece parts (704), rotating one of the two workpiece parts (column 19, lines 1-4), and forming together with the other one of the two workpiece parts a board pair .
Concerning claim 23, Barker, as applied to Achard in view of Cockle, discloses subsequent to conical machining, separating the workpieces at half a length of the workpieces to form two workpiece parts (510, 508).
Concerning claim 24, Barker, as applied to Achard in view of Cockle, discloses subsequent to conical machining, separating the workpieces along an axis parallel to a symmetry axis of the workpieces to form two workpiece parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,230,163 also discloses a device for machining wood workpieces having a tongue and groove guide (38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
04/22/2021